DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barfuss et al (US 2015/0102024).
Barfuss et al disclose a system for detecting the presence or the absence of a hand on a steering wheel (10), the system comprising: the steering wheel (10) being provided with one or more conductive wires (14), on the steering wheel (10); a detection device (controller, see ¶48) comprising: an input circuit (see Fig 2A) for providing an input signal (34) to at least one conductive wire (14) of said one or more conductive wires (14), wires (14), said input signal (34) being an electrical signal having a frequency comprised in an RF range (see ¶53); and an output circuit (36)  configured for sensing impedance (see ¶44) of said at least one conductive wire (14) or for sensing the-inductive coupling between said at least one conductive wire and at least one second conductive wire in response to said input signal, said detection device (controller, see ¶48)  being configured for detecting a respective change in value of the 
Re claim 2, a switch assembly (30, 32) for selectively connecting at least one conductive wire (14) to a PWM power supply unit (42) or to said detection device (controller, see ¶48), said switch assembly (30, 32) being configured to connect said at least one conductive wire (14) to said detection device (controller, see ¶48)  during the an OFF period (Torr) of said PWM power supply unit (42).
Re claim 3, said switch assembly (30, 32) connects said at least one conductive wire (14) to said PWM power supply unit (42) during an ON period (Ton) of said PWM power supply unit (42) for heating the steering wheel (10).
Re claim 6, said steering wheel (10) is provided with a plurality of said conductive wires (14) wherein said conductive wires (14) are arranged at different regions of said steering wheel (10).
Re claim 7, said switch assembly (30, 32) is configured for selectively connecting said plurality of said conductive wires 14 to said PWM power supply unit (42) or to said detection device (controller, see ¶48).
Re claim 10, Barfuss et al disclose a method for detecting the presence or the absence of a hand on a steering wheel having one or more conductive wires for heating said steering wheel, said method comprising the following steps:


Re claim 11, a further step of heating said one or more conductive wires (14) by a PWM power supply unit (42); wherein said steps a), b) and c) of claim 10 are carried out during the OFF period (Torr) of said PWM power supply unit (42).
Re claim 16, Barfuss et al disclose a system for detecting the a presence or the an absence of a hand on a steering wheel, comprising: one or more conductive wires (14), said system comprising one or more conductive wires (14) on the steering wheel ; a detection device comprising: an input circuit (634) for providing an input signal to at least one conductive wire (14) of said one or more conductive wires (14), said input signal (34) being an electrical signal having a frequency comprised in the RF range (see ¶53), and an output circuit (36) configured for sensing the an impedance of said at least one conductive wire (14); said detection device (controller, see ¶48)  being configured for detecting a change in value of the impedance of said at least one conductive wire .
Allowable Subject Matter
Claims 4, 5, 8, 9, 14, 15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Claim 17 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656